AFFIRMED as Modified; Opinion Filed April 30, 2014.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00954-CR

                           QUENTIN LEON MURRAY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-24209-U

                               MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                  Opinion by Justice Moseley

       Quentin Leon Murray appeals his conviction for aggravated assault involving serious

bodily injury/family violence. The trial court also made an affirmative finding that appellant

used or exhibited a deadly weapon, not a firearm. The trial court assessed punishment, enhanced

by one prior felony conviction, at thirty years’ imprisonment. In a single issue, appellant

contends the trial court lacked jurisdiction to hear the case and render judgment. We modify the

trial court’s judgment and affirm as modified.

       In his sole issue, appellant contends the 291st Judicial District Court lacked jurisdiction over

the case because it was not properly transferred to the court’s docket. Appellant contends that
because the indictment was returned in the Criminal District Court No. 5, and the record contains no

order transferring the case to the 291st Judicial District Court where the case was heard and the

judgment was rendered, the trial court did not have jurisdiction over the case. The State responds the

291st Judicial District Court always had jurisdiction over the case and no transfer order was

necessary.

         A grand jury formed and impaneled by a district judge inquires into offenses liable to

indictment and hears testimony before voting on whether to induct an accused. TEX. CODE CRIM.

PROC. ANN. arts. 20.09, 20.19 (West 2005); Ex parte Edone, 740 S.W.2d 446, 448 (Tex. Crim. App.

1987).    After the conclusion of testimony, the grand jury votes “as to the presentment of an

indictment.” TEX. CODE CRIM. PROC. ANN. art. 20.19. Following presentment, an indictment is

filed in a court with competent jurisdiction, i.e., jurisdiction to hear the case. See Hultin v. State, 171

Tex. Crim. 425, 351 S.W.2d 248, 255 (1961).

         In counties having two or more district courts, the judges of the court may adopt rules

governing the filing, numbering, and assignment of cases for trial, and the distribution of the courts’

work they consider necessary or desirable to conduct the business of the courts. See TEX. GOV’T

CODE ANN. § 24.304 (West 2004); see also TEX. GOV’T CODE ANN. § 74.093 (West 2013)

(addressing adoption of local rules of administration to provide, in part, for assignment, docketing,

transfer, and hearing of all cases). Thus, a specific district court may impanel a grand jury, but it

does not necessarily follow that all cases returned by that grand jury are assigned to that court. See

Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.—Dallas 2005, pet. ref’d).

         While the record shows the grand jury that returned the indictment was presided over by the

Criminal District Court No. 5, the case was thereafter filed in the 291st Judicial District Court. We

take judicial notice that both of these courts are located in Dallas County. Nothing in the record

shows the case was ever filed or appeared on the trial docket of Criminal District Court No. 5.



                                                    -2-
Because the 291st Judicial District Court had jurisdiction to hear appellant’s case and render the

judgment, we resolve appellant’s sole issue against him.

       We note the judgment reflects a plea of true and a finding of true to a second

enhancement paragraph. The record, however, shows the State alleged only one prior conviction

for enhancement purposes. Appellant pleaded true to one enhancement paragraph and the trial

court found one enhancement paragraph true. Thus, the judgment is incorrect. We modify the

judgment to show there was no plea or finding on a second enhancement paragraph. See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                       / Jim Moseley
                                                       JIM MOSELEY
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130954F.U05




                                                 -3-
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                        JUDGMENT


QUENTIN LEON MURRAY, Appellant                      Appeal from the 291st Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00954-CR          V.                      F12-24209-U).
                                                    Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and FitzGerald
                                                    participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

         The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“N/A.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “N/A.”

         As modified, we AFFIRM the trial court’s judgment.



         Judgment entered April 30, 2014.




                                                           /Jim Moseley
                                                           JIM MOSELEY
                                                           JUSTICE


                                              -4-
-5-